
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 424
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Honoring the Cultural Initiative, Inc. on
		  the 20th anniversary of the first hip hop conference at Howard
		  University.
	
	
		Whereas, on February 21, 2011, the Cultural Initiative,
			 Inc. celebrated the 20th anniversary of the first national hip hop conference
			 on the campus of Howard University;
		Whereas the students at Howard University along with
			 Transatlantic Crossing Artist Management, Philadelphia International Records,
			 and Black Nia F.O.R.C.E gave birth to what is now commonly referred to as the
			 hip hop education movement;
		Whereas the inaugural national hip hop conference in 1991
			 resulted in the creation of the Cultural Initiative, Inc., the Howard
			 University student-run corporation that was established to produce subsequent
			 conferences and related projects;
		Whereas at the national hip hop conferences the Cultural
			 Initiative, Inc. invited and meaningfully engaged a cross section of people
			 including local and internationally renowned artists, Washington, DC, metro
			 area public schools students, college students from across the country, and
			 entertainment industry executives;
		Whereas prior to the birth of said hip hop conferences,
			 there was no formal or informal national organized effort, student led or
			 otherwise, to analyze and celebrate the intersection of hip hop art and
			 culture, social justice, education, and academia;
		Whereas the Cultural Initiative, Inc. Hip Hop Music
			 Conference, went on for 6 successful years producing seminars, summits,
			 workshops, fashion shows, MC Showcases, DJ contests, and concerts all focused
			 on educating aspiring artists and other industry related entrepreneurs,
			 inspiring current artists and industry professionals, and positioning hip hop
			 to the Nation as an art form that would define a culture, a generation, and
			 change the social and economic paradigm for generations to come;
		Whereas early conference notables were artists and
			 entrepreneurs such as Sean “P. Diddy” Combs, Common, Queen Latifah, dream
			 hampton, Keith Clinkscales, Heavy D, Chuck D, and Doug E. Fresh;
		Whereas the Cultural Initiative, Inc. conferences became
			 known for their star appeal, opportunities to network and present your craft,
			 information sharing, and cutting edge topics, all in a safe environment;
		Whereas the conferences received positive reviews for an
			 unprecedented 6 years from the Washington Post, Billboard, Washington Times,
			 Source, VIBE, and several industry and local media outlets along with countless
			 independent media start ups and college media; and
		Whereas the national hip hop conferences of the 1990s were
			 a pioneering force in delineating the difference between hip hop as commerce
			 and hip hop as culture: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the Cultural Initiative, Inc. on the 20th anniversary of the first hip hop
			 conference at Howard University.
		
